Exhibit 10.51

$23,400,000

SOTHERLY HOTELS INC.

COMMON STOCK

PAR VALUE $0.01 PER SHARE

SALES AGENCY AGREEMENT

July 9, 2014

Sandler O’Neill & Partners, L.P.

1251 Avenue of the Americas

New York, New York 10020

Ladies and Gentlemen:

Sotherly Hotels Inc., a Maryland corporation (the “Company”), and Sotherly
Hotels LP, a Delaware limited partnership (the “Operating Partnership” and
together with the Company, the “Transaction Entities”), confirm their agreement
(this “Agreement”) with Sandler O’Neill & Partners, L.P. (the “Agent” or “you”),
as follows:

1.        The Company proposes, subject to the terms and conditions stated
herein, to sell from time to time through the Agent, shares of the common stock,
par value $0.01 per share (“Common Stock”) of the Company, having an aggregate
gross sales price of up to $23,400,000 (the “Shares”) on the terms set forth in
this Agreement. The Company agrees that whenever it determines to sell the
Common Stock directly to the Agent, as principal or otherwise other than as set
forth in Section 3 hereof, it will enter into a separate agreement, which will
include customary terms and conditions consistent with the representations,
warranties and provisions in this Agreement and which will be agreed upon by the
parties thereto (each, a “Terms Agreement”).

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“1933 Act”), with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-196754), including a base
prospectus relating to the Common Stock, including the Shares to be issued from
time to time by the Company, and which incorporates by reference documents that
the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “1934 Act”). The Company has prepared a prospectus
supplement (the “Prospectus Supplement”) to the base prospectus included as part
of such registration statement, which Prospectus Supplement specifically relates
to the sale of the Shares pursuant to an “at the market” offering as defined in
Rule 415 of the 1933 Act. The Company will furnish to the Agent, for use by the
Agent, copies of the prospectus included as part of such registration statement,
as supplemented by the Prospectus Supplement. Except where the context otherwise
requires, such registration statement, as amended when it became effective,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the

 

1



--------------------------------------------------------------------------------

Commission pursuant to Rule 424(b) under the 1933 Act or deemed to be a part of
such registration statement pursuant to Rule 430B of the Act, is herein referred
to as the “Registration Statement.” The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the 1933 Act is herein
referred to as the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission via the Commission’s Electronic Data-Gathering, Analysis and
Retrieval system (“EDGAR”).

As used in this Agreement:

“Applicable Time” means, with respect to any Shares, the time of sale of such
Shares pursuant to this Agreement or any relevant Terms Agreement.

“General Disclosure Package” means any Issuer General Use Free Writing
Prospectuses and the Prospectus.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the 1933 Act, relating to the Shares in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) under the
1933 Act.

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule II to this Agreement.

“Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

2.        The Transaction Entities, jointly and severally represent and warrant
as of the date hereof, each Representation Date (as defined in Section 6(n)
below), each Applicable Time (as defined in Section 1 above) referred to herein,
and each Delivery Date (as defined in Section 3(i) below), and agrees with Agent
that:

(a)        Compliance with Registration Requirements. Each of the Registration
Statement and any post-effective amendment thereto have been prepared by the
Company in conformity with the requirements of the 1933 Act. The Company meets
all conditions and requirements for the use of Form S-3 to register the offer
and sale of the Shares in accordance with the General Instruction I.B.6 of Form
S-3. No stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment thereto has been issued under the 1933 Act, no
order preventing or suspending the use of the Prospectus has been issued and no

 

2



--------------------------------------------------------------------------------

proceedings for any of those purposes have been instituted or are pending or, to
the knowledge of the Company, contemplated. The Company has complied with each
request, if any, from the Commission for additional information.

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective, at each Applicable Time and each Delivery Date,
complied and will comply in all material respects with the requirements of the
1933 Act. The Prospectus and each amendment or supplement thereto, as of their
respective issue dates, complied and will comply, in all material respects with
the 1933 Act. The copies of the Registration Statement and any Rule 462(b)
Registration Statement (as defined in Section 2(d) below) and any amendments
thereto, each Issuer Free Writing Prospectus that is required to be filed with
the Commission pursuant to Rule 433 and the Prospectus and any amendments or
supplements thereto delivered to the Agent for use in connection with the
offering of the Shares were or will be substantially identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

(b)        Accurate Disclosure. Neither the Registration Statement nor any
post-effective amendment thereto, at the respective times it became effective,
at each Applicable Time or each Delivery Date, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. At each Applicable Time and at any Delivery
Date, neither (A) the General Disclosure Package nor (B) any individual Issuer
Limited-Use Free Writing Prospectus, when considered together with the General
Disclosure Package, included, includes or will include an untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Neither the Prospectus nor any amendment
or supplement thereto (including any prospectus wrapper), as of its issue date,
at the time of any filing with the Commission pursuant to Rule 424(b), at any
Applicable Time or Delivery Date, included, includes or will include an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

The documents incorporated by reference in the Registration Statement, the
Prospectus and the General Disclosure Package, when they were filed with the
Commission conformed in all material respects to the requirements of the 1934
Act, and none of such documents contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and any further documents so filed and incorporated by reference in
the Registration Statement, the Prospectus or the General Disclosure Package,
when such documents are filed with the Commission, will conform in all material
respects to the requirements of the 1934 Act and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company filed the Registration Statement with the
Commission before using any free writing prospectus and each free writing
prospectus was preceded or accompanied by the Prospectus satisfying the
requirements of Section 10 under the 1933 Act.

 

3



--------------------------------------------------------------------------------

The representations and warranties in this Section 2(b) shall not apply to
statements in or omissions from the Registration Statement (or any amendment
thereto), the General Disclosure Package or the Prospectus (or any amendment or
supplement thereto) made in reliance upon and in conformity with the Agent
Information (as defined in Section 9(a) below).

(c)        Issuer Free Writing Prospectuses. No Issuer Free Writing Prospectus
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, or other prospectus deemed to be a part thereof
that has not been superseded or modified. Each Issuer Free Writing Prospectus
conformed or will conform in all material respects to the requirements of the
1933 Act on the date of first use, and the Company has complied with any filing
requirements applicable to such Issuer Free Writing Prospectus pursuant to the
1933 Act. The Company has not made any offer relating to the Shares that would
constitute an Issuer Free Writing Prospectus without the prior written consent
of the Agent; provided, that such consent is deemed to have been given with
respect to each Issuer Free Writing Prospectus identified on Schedule II. The
Company has retained in accordance with the 1933 Act all Issuer Free Writing
Prospectuses that were not required to be filed pursuant to the 1933 Act.

The first sentence of this Section 2(c) shall not apply to the Agent
Information.

(d)        Due Registration of the Shares. The sale of the Shares has been duly
registered under the 1933 Act pursuant to the Registration Statement. The
Registration Statement has become effective under the 1933 Act, or, with respect
to any registration statement to be filed to register the offer and sale of the
Shares pursuant to Rule 462(b) under the 1933 Act (a “Rule 462(b) Registration
Statement”), will be filed with the Commission and become effective under the
1933 Act prior to the time of any sale of Shares pursuant to such Rule 462(b)
Registration Statement.

(e)        Not Ineligible Issuer. At the time of filing the Registration
Statement and any post-effective amendment thereto, and at the date hereof, the
Company is not an “ineligible issuer,” as defined in Rule 405, without taking
account of any determination by the Commission pursuant to Rule 405 that it is
not necessary that the Company be considered an ineligible issuer.

(f)        Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement, the
General Disclosure Package, and the Prospectus are independent public
accountants with respect to the Company as required by the 1933 Act and the
Public Company Accounting Oversight Board.

(g)        Financial Statements; Non-GAAP Financial Measures. The financial
statements together with the related schedules and notes thereto of the Company
and its consolidated subsidiaries included in the Registration Statement, the
General Disclosure Package and the Prospectus comply in all material respects
with the applicable requirements of the 1933 Act and 1934 Act, as applicable,
and present fairly the financial position of the entities purported to be shown
thereby (including the Company’s predecessor entities and the Company and its
consolidated subsidiaries) as of the dates indicated and the results of their
operations and the

 

4



--------------------------------------------------------------------------------

changes in their cash flows for the periods specified; such financial statements
have been prepared in conformity with generally accepted accounting principles
as applied in the U.S. (“GAAP”) applied on a consistent basis throughout the
periods covered thereby, and the supporting schedules included in the
Registration Statement present fairly the information required to be stated
therein; and the selected financial data and the summary financial information
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus have been derived from the accounting
records of the Company and its consolidated subsidiaries and present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements included or incorporated by reference in the
Registration Statement. Except as included therein, no historical or pro forma
financial statements or supporting schedules are required to be included or
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus under the 1933 Act or the 1934 Act. All disclosures
contained in the Registration Statement, the General Disclosure Package or the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply in all material respects
with Regulation G of the 1934 Act and Item 10 of Regulation S-K of the 1933 Act,
to the extent applicable.

(h)        No Material Adverse Change in Business. Except as otherwise stated in
the Registration Statement, the General Disclosure Package and the Prospectus,
since the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus, (A) there has been
no material adverse change in or affecting the properties described in the
Registration Statement, General Disclosure Package and the Prospectus as owned
or leased by the Transaction Entities (each, a “Property” and collectively, the
“Properties”) or in the business, condition (financial or otherwise), results of
operations, stockholders’ or partners’ equity, as applicable, earnings, business
affairs or business prospects of the Transaction Entities and their direct and
indirect subsidiaries (each a “Subsidiary” and collectively the “Subsidiaries”)
as one enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”); (B) there have been no transactions entered into by
the Transaction Entities or the Subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Transaction Entities
and the Subsidiaries considered as one enterprise, (C) there has been no
liability or obligation, direct or contingent (including off-balance sheet
obligations), which is material to the Transaction Entities and the Subsidiaries
considered as one enterprise, incurred by the Transaction Entities or any of the
Subsidiaries, except obligations incurred in the ordinary course of business,
and (D) there has been no distribution of any kind declared, paid or made by the
Transaction Entities on any class of capital stock, units of limited partnership
interest in the Operating Partnership (“OP Units”), or other form of ownership
interests in the Transaction Entities.

(i)        Good Standing of the Company. The Company has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Maryland and has all corporate power and authority to own, lease, and
operate its Properties and to conduct its business as described in in each of
the General Disclosure Package and the Prospectus and to enter into and perform
its obligations under this Agreement; and has been duly qualified as a foreign
corporation for the transaction of business and is in good standing (where such
concept is recognized) under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification, except where the failure to so qualify or be in good standing
does not have, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(j)        Good Standing of the Operating Partnership. The Operating Partnership
has been duly formed and is validly existing as a limited partnership in good
standing under the laws of the State of Delaware, has all limited partnership
power and limited partnership authority to own, lease and operate its
properties, conduct its business as described in the Registration Statement, the
General Disclosure Package and the Prospectus and enter into and perform its
obligations under this Agreement and is duly qualified as a foreign limited
partnership to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not, singly or in the
aggregate, result in a Material Adverse Effect. The Company is the sole general
partner of the Operating Partnership. The Operating Partnership Agreement (as
defined in Section 2(p) below), filed as an exhibit to the Registration
Statement, is in full force and effect.

(k)        Significant Subsidiaries. Except as set forth on Schedule 2(k), none
of the Subsidiaries meets the definition of a “significant subsidiary (as such
term is defined in Rule 1-02 of Regulation S-X). Each of the Subsidiaries set
forth on Schedule 2(k) (the “Significant Subsidiaries”) has been duly organized
and is validly existing in good standing under the laws of the jurisdiction of
its organization, with power and authority (corporate and other) to own, lease
and operate its properties and conduct its business as described in each of the
General Disclosure Package and the Prospectus, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns, leases or operates
properties or conducts any business so as to require such qualification, except
where the failure to so qualify or be in good standing does not have, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; all of the issued shares of capital stock of each Significant
Subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable and are owned, directly or through other Subsidiaries of the
Company, by the Company, free and clear of any pledge, lien, encumbrance, or
claim.

(l)        Authorization and Description of the Common Stock. The Company has
authorized Common Stock as set forth in each of the General Disclosure Package
and the Prospectus under the caption “Description of Common Stock,” and all of
the outstanding shares of Common Stock of the Company have been duly and validly
authorized and issued, are fully paid and nonassessable, and have been issued in
compliance with federal and state securities laws and conform to the description
of the Common Stock contained in each of the General Disclosure Package and the
Prospectus under the caption “Description of Common Stock”; and no such shares
were issued in violation of the preemptive or similar rights of any security
holder of the Company. The certificates to be used to represent any certificated
Shares are in due and proper form and comply in all material respects with all
applicable legal requirements, the requirements of the charter and bylaws of the
Company and the requirements of the NASDAQ Global Market (the “NASDAQ”).

 

6



--------------------------------------------------------------------------------

(m)        Authorization and Description of the Partnership Units. The
Registration Statement, the General Disclosure Package and the Prospectus
accurately describe the aggregate percentage interests in the Operating
Partnership held by the Company and any limited partners. The outstanding
partnership interests of the Operating Partnership have been duly authorized and
validly issued and are fully paid and non-assessable; none of the outstanding
partnership interests of the Operating Partnership was issued in violation of
the preemptive or other similar rights of any securityholder of the Operating
Partnership.

(n)        Authorization and Description of the Shares. The Shares have been
duly authorized for issuance and sale by the Company through the Agent pursuant
to this Agreement and, when duly executed, authenticated, issued and delivered
against payment therefor as provided herein, will be validly issued, fully paid
and nonassessable. The issuance of Shares is not subject to the preemptive or
other similar rights of any securityholder of the Company. The Shares conform in
all material respects to all statements relating thereto contained in the
Registration Statement, the General Disclosure Package and the Prospectus and
such description conforms in all material respects to the rights set forth in
the instruments defining the same. No holder of Shares will be subject to
personal liability by reason of being such a holder. Any certificates to be used
to evidence the Shares will, at any Delivery Date, be in due and proper form and
will comply in all material respects with all applicable legal requirements, the
requirements of the Articles of Amendment and Restatement of the Company and the
Second Amended and Restated Bylaws of the Company, and the requirements of the
NASDAQ.

(o)        Authorization and Description of this Agreement. The Agreement has
been duly authorized, executed and delivered by the Transaction Entities and,
when duly executed and delivered in accordance with its terms by the other
parties thereto, constitutes, as the case may be, a valid and binding agreement
of the Transaction Entities, enforceable against the Transaction Entities in
accordance with its terms. The Agreement conforms in all material respects to
all statements relating thereto contained in the Registration Statement, the
General Disclosure Package and the Prospectus and such description conforms in
all material respects to the terms set forth in the Agreement.

(p)        Authorization and Description of the Partnership Agreement. The
Amended and Restated Agreement of Limited Partnership of Sotherly Hotels LP,
dated December 21, 2004, as amended (the “Operating Partnership Agreement”),
conforms in all material respects to all statements relating thereto contained
in the Registration Statement, the General Disclosure Package and the
Prospectus.

(q)        Warrants, Options and Registration Rights. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus and
other than pursuant to the terms of the Operating Partnership Agreement,
(A) there are no outstanding rights (contractual or otherwise), warrants or
options to acquire, or instruments convertible into or exchangeable for, or
agreements or understandings with respect to the sale or issuance of, any shares
of capital stock of or other equity interest in the Company, other than in the
ordinary course of business, consistent with past practice, under the Company’s
equity compensation programs and (B) no person has the right to require the
Transaction Entities or any of the Subsidiaries to register any securities for
sale under the 1933 Act by reason of the filing of the Registration Statement
with the Commission or the issuance and sale of the Shares.

 

7



--------------------------------------------------------------------------------

(r)        Absence of Violations, Defaults and Conflicts. Neither of the
Transaction Entities nor any of the Subsidiaries is (A) in violation of its
articles of incorporation or charter, as applicable, by-laws, certificate of
limited partnership, agreement of limited partnership or other organizational
document, as applicable, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease, hotel
management agreement, franchise agreement or other agreement or instrument to
which the Transaction Entities or any of the Subsidiaries is a party or by which
it or any of them may be bound or to which any of the Properties or any other
properties or assets of the Transaction Entities or any of the Subsidiaries is
subject (collectively, “Agreements and Instruments”), except for such defaults
that would not, singly or in the aggregate, result in a Material Adverse Effect,
or (C) in violation of any law, statute, rule, regulation, judgment, order, writ
or decree of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Transaction Entities or any of the Subsidiaries or the Properties or
any of their respective other properties, assets or operations (each, a
“Governmental Entity”), except for such violations that would not, singly or in
the aggregate, result in a Material Adverse Effect.

(s)        Issuance and Execution. The issuance and sale of the Shares, the
execution, delivery and performance of this Agreement by the Transaction
Entities and the consummation of the transactions contemplated hereby and in the
Registration Statement, the General Disclosure Package and the Prospectus and
compliance by the Transaction Entities with its obligations hereunder have been
duly authorized by all necessary corporate and limited partnership action, as
applicable, and, except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
the Properties or any of the Subsidiaries pursuant to, the Agreements and
Instruments (except pursuant to the mandatory prepayment provisions in that
certain Note Agreement between the Company, Richmond Hill Capital Partners, LP
and Essex Equity Joint Investment Vehicle, LLC and except for such conflicts,
breaches, defaults or Repayment Events or liens, charges or encumbrances that
would not, singly or in the aggregate, result in a Material Adverse Effect), nor
will such action result in any violation of (i) the provisions of the articles
of incorporation or charter, as applicable, by-laws, certificate of limited
partnership, agreement of limited partnership or other organizational document,
as applicable, of the Transaction Entities or any of the Subsidiaries or
(ii) any applicable law, statute, rule, regulation, judgment, order, writ or
decree of any Governmental Entity, except in the case of clause (ii) only, for
any such violation that would not, singly or in the aggregate, result in a
Material Adverse Effect. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Transaction Entities or any of the Subsidiaries.

(t)        Absence of Labor Dispute. No labor dispute with the employees of the
Transaction Entities or any of the Subsidiaries exists or, to the knowledge of
the Transaction Entities, is imminent, which, in any such case, would, singly or
in the aggregate, result in a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(u)        Absence of Proceedings. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, there is no
action, suit, proceeding, inquiry or investigation pending, or, to the knowledge
of the Transaction Entities, threatened, against or affecting the Transaction
Entities or any of the Subsidiaries, which is required to be disclosed in the
Registration Statement or the Prospectus (other than as disclosed therein), or
which would, singly or in the aggregate, result in a Material Adverse Effect, or
which would materially and adversely affect the property or assets of the
Transaction Entities and the Subsidiaries, taken as a whole, or the consummation
of the transactions contemplated in this Agreement, or the performance by the
Transaction Entities of its obligations hereunder. The aggregate of all pending
legal or governmental proceedings to which the Transaction Entities or any of
the Subsidiaries is a party or of which any of the Properties or assets is the
subject which are not described in the Registration Statement, the General
Disclosure Package and the Prospectus, including ordinary routine litigation
incidental to the business, would not result in a Material Adverse Effect.

(v)        Accuracy of Exhibits. There are no contracts or other documents
required to be described in the Prospectus or to be filed as exhibits to the
Registration Statement which have not been described or filed as required.

(w)        Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the
Transaction Entities of its obligations hereunder or in connection with the
offering, issuance or sale of the Shares hereunder or the consummation of the
transactions contemplated by this Agreement, except such as have been already
obtained or as may be required under the 1933 Act, the rules of the NASDAQ, the
securities laws or real estate syndication laws of any applicable U.S. state or
jurisdiction or the rules of the Financial Industry Regulatory Authority, Inc.
(“FINRA”).

(x)        Possession of Licenses and Permits. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Transaction Entities and the Subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate Governmental Entities necessary to conduct
the business now operated by them, except where the failure so to possess would
not, singly or in the aggregate, result in a Material Adverse Effect. The
Transaction Entities and the Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Transaction Entities nor any of the Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.

 

9



--------------------------------------------------------------------------------

(y)        Title to Property. (A) The Operating Partnership, any of the
Subsidiaries or any joint venture in which the Operating Partnership or any of
the Subsidiaries owns an interest (each such joint venture being referred to as
a “Related Entity”), as the case may be, have good and marketable fee or
leasehold title to the Properties, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind, other than those that (1) are described in the
Registration Statement, the General Disclosure Package and the Prospectus or
(2) do not, singly or in the aggregate, materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Operating Partnership, any of the Subsidiaries or
any Related Entity; (B) except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, neither the Operating Partnership
nor any of the Subsidiaries or any Related Entity owns any real property other
than the Properties; (C) each of the ground leases, subleases and sub-subleases
relating to a Property, if any, material to the business of the Operating
Partnership and the Subsidiaries, considered as one enterprise, are in full
force and effect, with such exceptions as do not materially interfere with the
use made or proposed to be made of such Property by the Operating Partnership,
any of the Subsidiaries or any Related Entity, and (1) no default or event of
default has occurred under any ground lease, sublease or sub-sublease with
respect to such Property and none of the Operating Partnership, any of the
Subsidiaries or any Related Entity has received any notice of any event which,
whether with or without the passage of time or the giving of notice, or both,
would constitute a default under such ground lease, sublease or sub-sublease and
(2) none of the Operating Partnership, any of the Subsidiaries or any Related
Entity has received any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Operating Partnership, any of
the Subsidiaries or any Related Entity under any of the ground leases, subleases
or sub-subleases mentioned above, or affecting or questioning the rights of the
Operating Partnership, any of the Subsidiaries or any Related Entity to the
continued possession of the leased, subleased or sub-subleased premises under
any such ground lease, sublease or sub-sublease; (D) all liens, charges,
encumbrances, claims or restrictions on any of the Properties and the assets of
the Operating Partnership, any of the Subsidiaries or any Related Entity that
are required to be disclosed in the Registration Statement or the Prospectus are
disclosed therein; (E) no tenant under any of the leases at the Properties has a
right of first refusal or an option to purchase the premises demised under such
lease; (F) each of the Properties complies with all applicable codes, laws and
regulations (including, without limitation, building and zoning codes, laws and
regulations and laws relating to access to the Properties), except if and to the
extent disclosed in the Registration Statement, the General Disclosure Package
or the Prospectus and except for such failures to comply that would not, singly
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
(G) the mortgages and deeds of trust that encumber certain of the Properties are
not convertible into equity securities of the entity owning such Property and
said mortgages and deeds of trust are not cross-defaulted or
cross-collateralized with any property other than certain other Properties; and
(H) none of the Operating Partnership, any of the Subsidiaries or any Related
Entity or, to the knowledge of the Operating Partnership, any lessee of any of
the Properties is in default under any of the leases governing the Properties
and none of the Operating Partnership, any of the Subsidiaries or any Related
Entity knows of any event which, whether with or without the passage of time or
the giving of notice, or both, would constitute a default under any of such
leases, except such defaults that would not, singly or in the aggregate, result
in a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(z)        Joint Venture Agreements. Each of the partnership agreements, limited
liability company agreements or other joint venture agreements (each, a “Joint
Venture Agreement”) to which the Transaction Entities or the Subsidiaries is a
party, and which relates to one or more of the Properties, has been duly
authorized, executed and delivered by the Transaction Entities or the
Subsidiaries, as applicable, and constitutes the legal, valid and binding
agreement thereof, enforceable in accordance with its terms, except, in each
case, to the extent that enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights or remedies generally or by general equitable
principles, and, with respect to equitable relief, the discretion of the court
before which any proceeding therefor may be brought (regardless of whether
enforcement is sought in a proceeding at law or in equity), and with respect to
any indemnification provisions contained therein, except as rights under those
provisions may be limited by applicable law or policies underlying such law.

(aa)        Possession of Intellectual Property. The Transaction Entities and
the Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) reasonably necessary, if any, to conduct the business now operated by
them, and neither the Transaction Entities nor any of the Subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Transaction Entities or any of the
Subsidiaries therein, and which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding) or invalidity or inadequacy, singly or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect.

(bb)        Environmental Laws. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus and except as would
not, singly or in the aggregate, be reasonably expected to result in a Material
Adverse Effect, (A) none of the Transaction Entities, any of the Subsidiaries,
any Related Entity nor any of the Properties is in violation of any
Environmental Laws (as defined below), (B) the Transaction Entities, the
Subsidiaries, the Related Entities and the Properties have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no now pending
or threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law or Hazardous
Material (as defined below) against the Transaction Entities, any of the
Subsidiaries or any Related Entity or otherwise with regard to the Properties,
(D) there are no events or circumstances that would reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Properties, the Transaction Entities, any of the Subsidiaries or
any Related Entity relating to Hazardous Materials or any Environmental Laws,
and (E) none of the Properties is included or proposed for inclusion on the
National Priorities List issued pursuant to CERCLA (as defined below) by the
United States Environmental Protection Agency or on any similar list or
inventory issued by any other federal, state or local governmental authority
having or claiming jurisdiction over such properties pursuant to any other
Environmental Laws. As used herein, “Hazardous Material” shall mean any
flammable explosives, radioactive materials, chemicals, pollutants,

 

11



--------------------------------------------------------------------------------

contaminants, wastes, hazardous wastes, toxic substances, mold, and any
hazardous material as defined by or regulated under any Environmental Law,
including, without limitation, petroleum or petroleum products, and
asbestos-containing materials. As used herein, “Environmental Law” shall mean
any applicable foreign, federal, state or local law (including statute or common
law), ordinance, rule, regulation or judicial or administrative order, consent
decree or judgment relating to the protection of human health, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Secs. 9601-9675 (“CERCLA”), the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. Secs. 5101-5127, the Solid Waste
Disposal Act, as amended, 42 U.S.C. Secs. 6901-6992k, the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Secs. 11001-11050, the Toxic
Substances Control Act, 15 U.S.C. Secs. 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. Secs. 136-136y, the Clean Air Act, 42
U.S.C. Secs. 7401-7671q, the Clean Water Act (Federal Water Pollution Control
Act), 33 U.S.C. Secs. 1251-1387, and the Safe Drinking Water Act, 42 U.S.C.
Secs. 300f-300j-26, as any of the above statutes may be amended from time to
time, and the regulations promulgated pursuant to any of the foregoing.

(cc)        Utilities and Access. To the knowledge of the Transaction Entities,
water, stormwater, sanitary sewer, electricity, and telephone service are all
available at the property lines of each Property over duly dedicated streets or
perpetual easements of record benefiting the applicable Property. To the
knowledge of the Transaction Entities, each of the Properties has legal access
to public roads and all other roads necessary for the use of each of the
Properties.

(dd)        No Condemnation. The Transaction Entities have no knowledge of any
pending or threatened condemnation proceedings, zoning change or other
proceeding or action that will materially affect the use or value of any of the
Properties.

(ee)        Accounting Controls and Disclosure Controls. The Company maintains
effective internal control over financial reporting (as defined in Rule 13a-15
and Rule 15d-15 under the 1934 Act) and a system of internal accounting controls
(or operate under the Company’s system of internal accounting controls)
sufficient to provide reasonable assurances that: (A) transactions are executed
in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as described in the
Registration Statement, the General Disclosure Package and the Prospectus, since
the inception of the Company, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has adversely affected, or is reasonably likely to adversely affect, the
Company’s internal control over financial reporting. The auditors of the Company
and the Audit Committee of the Board of Directors of the Company, have been
advised of: (i) all significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting that have
adversely affected, or are reasonably likely to adversely affect, the ability of
the Company and the Subsidiaries to record, process, summarize

 

12



--------------------------------------------------------------------------------

and report financial information; and (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
internal control over financial reporting of the Company and the Subsidiaries.
The Company and the Subsidiaries have established a system of disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 of the 1934 Act)
that are designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(ff)        Compliance with the Sarbanes-Oxley Act and NASDAQ Global Market
Rules. The Company and, to the knowledge of the Company, each of the Company’s
directors and officers, in their capacities as such, has been and is in
compliance in all material respects with the provisions of the Sarbanes-Oxley
Act of 2002 and the rules and regulations of the Commission thereunder (the
“Sarbanes-Oxley Act”) and the Company is in compliance in all material respects
with the applicable rules and regulations of NASDAQ.

(gg)        Payment of Taxes. All United States federal income tax returns of
the Transaction Entities and the Subsidiaries required by law to be filed have
been filed, and all taxes shown by such returns or otherwise assessed, which are
due and payable, have been paid, except assessments against which appeals have
been or will be promptly taken and as to which adequate reserves have been
provided. The Transaction Entities and the Subsidiaries have filed all other tax
returns that are required to have been filed by them pursuant to applicable
foreign, state, local or other law except insofar as the failure to file such
returns would not, singly or in the aggregate, result in a Material Adverse
Effect, and all taxes shown by such returns or otherwise assessed, which are due
and payable, have been paid, except assessments against which appeals have been
or will be promptly taken and as to which adequate reserves have been provided.
The charges, accruals and reserves on the books of the Transaction Entities and
the Subsidiaries in respect of any tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
tax for any years not finally determined, except to the extent of any inadequacy
that would not, singly or in the aggregate, result in a Material Adverse Effect.

(hh)        ERISA. The Transaction Entities are in compliance in all material
respects with all applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”). No “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Transaction Entities would have any liability. The Transaction
Entities have not incurred nor expect to incur liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412, 403, 431, 432 or 4971 of the Internal Revenue Code of 1986,
as amended (the “Code”). Each “pension plan” for which the Transaction Entities
would have any liability that is intended to be qualified under Section 401(a)
of the Code is so qualified in all material respects and nothing has occurred
thereunder, whether by action or by failure to act, which would cause the loss
of such qualification, except where the failure to be so qualified would not,
singly or in the aggregate, result in a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(ii)        Business Insurance. The Transaction Entities and the Subsidiaries
carry or are entitled to the benefits of insurance, with financially sound and
reputable insurers, in such amounts and covering such risks as is generally
maintained by companies of established repute engaged in the same or similar
business, and all such insurance is in full force and effect. The Transaction
Entities have no reason to believe that they or any of the Subsidiaries will not
be able to (A) renew, if desired, its existing insurance coverage as and when
such policies expire or (B) obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not, singly or in the aggregate, result in a Material
Adverse Effect. Neither the Transaction Entities nor any of the Subsidiaries has
been denied any insurance coverage which they have sought or for which they have
applied.

(jj)        Title Insurance. The Transaction Entities and the Subsidiaries and
each Related Entity carries or is entitled to the benefits of title insurance on
the fee interests and/or leasehold interests (in the case of a ground lease
interest) with respect to each Property with financially sound and reputable
insurers, in an amount not less than such entity’s cost for the real property
comprising such Property, insuring that such party is vested with good and
insurable fee or leasehold title, as the case may be, to each such Property.

(kk)        Investment Company Act. Each Transaction Entity is not and, after
giving effect to the offering and sale of the Shares, and after receipt of
payment for the Shares and the application of such proceeds as described in each
of the General Disclosure Package and the Prospectus, will not be required, to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

(ll)        Absence of Manipulation. Neither the Transaction Entities nor any of
the Subsidiaries or other affiliates has taken or will take, directly or
indirectly, any action which is designed, or would reasonably be expected, to
cause or result in, or which constitutes, the stabilization or manipulation of
the price of any security of the Transaction Entities to facilitate the sale or
resale of the Shares.

(mm)        Foreign Corrupt Practices Act. Neither the Transaction Entities nor
the Subsidiaries nor, to the knowledge of either of the Transaction Entities,
any director, officer, agent, employee, affiliate or other person acting on
behalf of either of the Transaction Entities or the Subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA. Each of the Transaction Entities and the
Subsidiaries, and to the knowledge of the Transaction Entities, its affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

 

14



--------------------------------------------------------------------------------

(nn)        Money Laundering Laws. The operations of each of the Transaction
Entities and the Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”). No action, suit or proceeding, to
the knowledge of the Transaction Entities, inquiry or investigation by or before
any Governmental Entity involving the Transaction Entities or any of the
Subsidiaries with respect to the Money Laundering Laws is pending and, to the
knowledge of the Transaction Entities, no such action suit, proceeding, inquiry
or investigation is threatened.

(oo)        OFAC. None of the Transaction Entities, any of the Subsidiaries or,
to the knowledge of the Transaction Entities, any director, officer, agent,
employee, affiliate or other person acting on behalf of either of the
Transaction Entities or any of the Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”). The Company will not directly or indirectly
use the proceeds of the offering of the Shares, or lend, contribute or otherwise
make available such proceeds to any of the Subsidiaries, joint venture partners
or other persons, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(pp)        Statistical and Market-Related Data. Any statistical and market
related data included in the Registration Statement, the General Disclosure
Package or the Prospectus are based on or derived from sources that the
Transaction Entities believe to be reliable and accurate in all material
respects.

(qq)        Approval of Listing. The Shares have been approved for listing for
quotation on the NASDAQ, subject to official notice of issuance.

(rr)        Distributions. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, neither the Transaction
Entities nor any Subsidiary thereof is prohibited, directly or indirectly, from
making any distributions to the Company, from making any other distribution on
any of its equity interests or from repaying any loans or advances made by the
Company, the Operating Partnership or any of the Subsidiaries.

(ss)        Finder’s Fees. Except as disclosed in the Registration Statement,
the General Disclosure Package, and the Prospectus, the Transaction Entities
have not incurred any liability for any finder’s fees or similar payments in
connection with the transactions contemplated in this Agreement, except as may
otherwise exist with respect to the Agent pursuant to this Agreement.

(tt)        Certain Relationships. No relationship, direct or indirect, exists
between or among either of the Transaction Entities or any Subsidiary on the one
hand, and the directors, officers, stockholders, customers or suppliers of the
Company or any Subsidiary, on the other, that is required by the 1933 Act to be
described in each of the General Disclosure Package and the Prospectus or by the
rules and regulations of the Commission thereunder and that is not so described.

 

15



--------------------------------------------------------------------------------

(uu)        Accurate Disclosure in General Disclosure Package. The statements
set forth in the General Disclosure Package under the caption “Description of
Common Stock,” insofar as they purport to constitute a summary of the terms of
the Common Stock, are accurate and complete.

(vv)        Accurate Disclosure in the Prospectus. The statements in the
Prospectus under the headings “Summary—The Offering,” “Description of Common
Stock,” “Certain Provisions of Maryland Law and of Our Charter and Bylaws,”
“Material U.S. Federal Income Tax Considerations” and “Plan of Distribution,”
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings in all material respects.

(ww)        Material Lending or Other Relationship. Except as described in the
Prospectus, neither of the Transaction Entities (A) has any material lending or
other relationship with any bank or lending affiliate of the Agent or
(B) intends to use any of the proceeds from the sale of the Shares hereunder to
repay any outstanding debt owed to any affiliate of the Agent.

(xx)        Off-Balance Sheet Transactions. Except as described in each of the
General Disclosure Package and the Prospectus, there are no material off-balance
sheet transactions, arrangements, obligations (including contingent
obligations), or any other relationships with unconsolidated entities or other
persons, that may reasonably be expected to have a material current or future
effect on the Company’s financial condition, changes in financial condition,
results of operations, liquidity, capital expenditures, capital resources or
significant components of revenues or expenses.

(yy)        Forward-Looking Statements. The information contained in the
Registration Statement, the Prospectus and any Issuer Free Writing Prospectus
that constitutes “forward-looking” information within the meaning of Section 27A
of the 1933 Act and Section 21E of the 1934 Act were made by the Company on a
reasonable basis and reflect the Company’s good faith belief or estimate of the
matters described therein.

(zz)        Certificates. Any certificate signed by any officer of the
Transaction Entities and delivered to the Agent or counsel for the Agent in
connection with the sale of the Shares contemplated hereby shall be deemed a
representation and warranty by the Transaction Entities to the Agent and shall
be deemed to be a part of this Section 2 and incorporated herein by this
reference.

(aaa)        Other Issuances. Since January 1, 2012, except (i) as disclosed in
the Registration Statement and the Prospectus, (ii) for grants under the Equity
Plans (as defined in Section 6(r) below), (iii) for redemptions of OP Units
pursuant to the Operating Partnership’s Amended and Restated Agreement of
Limited Partnership and (iv) for unregistered sales, issuances or distributions
of shares of Common Stock or OP Units that would not be required to be disclosed
under Item 3.02 of Form 8-K, the Company has not sold, issued or distributed any
shares of Common Stock and the Operating Partnership has not sold, issued or
distributed any OP Units.

 

16



--------------------------------------------------------------------------------

(bbb)        REIT Qualification. Commencing with its taxable year ended
December 31, 2004, the Company has been organized and has operated in conformity
with the requirements for qualification and taxation as a real estate investment
trust (“REIT”) under the Code, and the Company’s proposed method of operation
will enable it to meet the requirements for qualification and taxation as a REIT
under the Code for its taxable year ending December 31, 2013 and thereafter. All
statements regarding the Company’s qualification and taxation as a REIT and
descriptions of the Company’s organization and proposed method of operation
(inasmuch as they relate to the Company’s qualification and taxation as a REIT)
set forth in the Registration Statement and the Prospectus are accurate and fair
summaries of the legal or tax matters described therein in all material
respects.

(ccc)        No Other Materials. The Company has not distributed and, prior to
the later to occur of (i) the Applicable Time and (ii) completion of the
distribution of the Shares, will not distribute any prospectus (as such term is
defined in the 1933 Act and the rules and regulations promulgated by the
Commission thereunder) in connection with the offering and sale of the Shares
other than the Registration Statement, the General Disclosure Package, and the
Prospectus or other materials, if any, permitted by the 1933 Act or by the
rules and regulations promulgated by the Commission thereunder and approved by
the Agent.

(ddd)        Reportable Transactions. Neither the Transaction Entities nor any
of the Subsidiaries has participated in any reportable transaction, as defined
in Treasury Regulation Section 1.6011-4(b)(1).

(eee)        Outstanding Voting Stock. As of the close of trading on NASDAQ on
the Trading Day (as defined in Section 3(b) below) immediately prior to the date
of this Agreement, the aggregate market value of the outstanding voting stock of
the Company held by persons other than affiliates (as defined in Rule 405 of the
1933 Act) of the Company was equal to approximately $70,306,829.75.

3.        (a)        On the basis of the representations, warranties and
agreements herein contained and subject to the terms and conditions set forth
herein, upon the Agent’s acceptance of the terms of a Placement Notice (as
defined in Section 3(b) below) or such other instructions provided by the
Company to the Agent pursuant to Section 3(b) or upon receipt by the Agent of an
Acceptance (as defined in Section 3(c) below), as the case may be, and unless
the sale of the Placement Shares (as defined in Section 3(b) below) as described
therein has been declined, suspended or otherwise terminated in accordance with
the terms of this Agreement, the Company agrees to issue and sell through the
Agent, as sales agent, and the Agent agrees, subject to the limitations and
provisions in this Section 3 or as may otherwise be agreed to between the
parties from time to time, to use its commercially reasonable efforts consistent
with its normal trading and sales practices to sell as sales agent for the
Company, the Shares. Sales of the Shares, if any, through the Agent acting as
sales agent will be made by means of ordinary brokers’ transactions or otherwise
at market prices prevailing at the time of sale, at prices related to prevailing
market prices or at negotiated prices.

 

17



--------------------------------------------------------------------------------

(b)        The Shares are to be sold on a daily basis or otherwise as shall be
agreed to by the Company and the Agent on any day that is a trading day for the
NASDAQ (other than a day on which NASDAQ is scheduled to close prior to its
regular weekday closing time) (each, a “Trading Day”), and the Company has
instructed the Agent to make such sales. Prior to the commencement of the
offering, when the Company wishes to issue and sell the Shares hereunder, it
will notify the Agent at least one or five (as applicable) “business days,” as
defined in Rule 100 of Regulation M (a “Regulation M Business Day”), prior to
the Trading Day on which sales are desired to commence by e-mail notice (or
other method mutually agreed to in writing by the parties) containing the
parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of Shares desired to be issued (the
“Placement Shares”), a form of which containing such minimum sales parameters
necessary is attached hereto as Annex I (a “Placement Notice”). The Placement
Notice shall originate from any of the individuals from the Company set forth on
Schedule I (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from the
Agent as shall be set forth in a written notice from the Agent to the Company
from time to time. On any Trading Day that the Company wishes to issue and sell
the Shares hereunder (each, a “Placement”), the Company may instruct the Agent
by telephone (confirmed promptly by telecopy or email, which confirmation will
be promptly acknowledged by the Agent), or such other method mutually agreed to
in writing by the parties, as to the maximum number of Shares to be sold by the
Agent on such day (in any event not in excess of the number available for sale
under the Prospectus and the currently effective Registration Statement) and the
minimum price per Share at which such Shares may be sold. For purposes of this
Agreement, whenever a party is required to take action or refrain from taking
action one or five Regulation M Business Days prior to a particular date, the
determination as to whether the applicable period shall be one or five
Regulation M Business Days will depend on whether, at the particular time in
question, the applicable “restricted period,” as defined in Rule 100 of
Regulation M, for the Shares is one or five Regulation M Business Days.

(c)        If the Agent wishes to accept such proposed terms included in the
Placement Notice (which it may decline to do for any reason in its sole
discretion) or, following discussion with the Company, wishes to accept amended
terms, the Agent will, prior to 4:30 p.m. (New York City Time) on the business
day following the business day on which such Placement Notice is delivered to
the Agent, issue to the Company a notice by e-mail (or other method mutually
agreed to in writing by the parties) addressed to all of the individuals from
the Company and Agent set forth on Schedule I) setting forth the terms that the
Agent is willing to accept. Where the terms provided in the Placement Notice are
amended as provided for in the immediately preceding sentence, such terms will
not be binding on the Company or the Agent until the Company delivers to the
Agent an acceptance by e-mail (or other method mutually agreed to in writing by
the parties) of all of the terms of such Placement Notice, as amended (the
“Acceptance”), which e-mail shall be addressed to all of the individuals from
the Company and the Agent set forth on Schedule I. The Placement Notice (as
amended by the corresponding Acceptance, if applicable) shall be effective upon
receipt by the Company of the Agent’s acceptance of the terms of the Placement
Notice or upon receipt by the Agent of the Company’s Acceptance, as the case may
be, unless and until (i) the entire amount of the Placement Shares set forth in
the Placement Notice has been sold, (ii) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice, (iii) this Agreement has been terminated under the provisions
of Section 10 or (iv) either party shall have

 

18



--------------------------------------------------------------------------------

suspended the sale of the Placement Shares in accordance with the terms of this
Agreement. It is expressly acknowledged and agreed that neither the Company nor
the Agent will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to the
Agent and either (x) the Agent accepts the terms of such Placement Notice or
(y) where the terms of such Placement Notice are amended, the Company accepts
such amended terms by means of an Acceptance pursuant to the terms set forth
above, and then only upon the terms specified in the Placement Notice (as
amended by the corresponding Acceptance, if applicable) and herein. In the event
of a conflict between the terms of this Agreement and the terms of a Placement
Notice (as amended by the corresponding Acceptance, if applicable), the terms of
the Placement Notice (as amended by the corresponding Acceptance, if applicable)
will control.

(d)        Notwithstanding the foregoing, the Company shall not authorize the
issuance and sale of, and the Agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time, or (ii) in a number in
excess of the aggregate number of shares or gross sale price of Shares
authorized from time to time to be issued and sold under this Agreement, in each
case, by the Company’s board of directors (the “Board”) or a duly authorized
committee or subcommittee thereof (the “Designated Subcommittee”), and notified
to the Agent in writing. In addition, the Company or the Agent may, upon notice
to the other party hereto by telephone (confirmed promptly by e-mail to those
individuals specified on Schedule I), suspend or terminate the offering of the
Shares for any reason and at any time; provided, however, that such suspension
or termination shall not affect or impair the parties’ respective obligations
with respect to the Shares sold hereunder or which an investor has agreed to
purchase but which have not been delivered by the Company and paid for by such
investor as contemplated hereby, prior to the giving of such notice.

(e)        Under no circumstances shall the aggregate gross sale price or number
of Shares sold pursuant to this Agreement exceed the aggregate gross sale price
or number of shares, as the case may be, of Common Stock (i) set forth in
paragraph 1 of this Agreement, (ii) available for issuance under the Prospectus
and the then currently effective Registration Statement or (iii) authorized from
time to time to be issued and sold under this Agreement by the Board or the
Designated Subcommittee and notified to the Agent in writing. In addition, under
no circumstances shall any Shares be sold at a price lower than the minimum
price therefor authorized from time to time by the Board or the Designated
Subcommittee and notified to the Agent in writing. Notwithstanding anything to
the contrary contained herein (other than the following sentence), the parties
hereto agree that compliance with the limitations set forth in this
Section 3(e) regarding the aggregate offering price of the Shares issued and
sold under this Agreement shall be the sole responsibility of the Company, and
the Agent shall have no obligation in connection with such compliance. The Agent
covenants and agrees not to make any sales of the Shares on behalf of the
Company other than as permitted by the terms of this Agreement.

(f)        Subject to the terms of the Placement Notice (as amended by the
corresponding Acceptance, if applicable) or such other instructions provided by
the Company to the Agent pursuant to Section 3(b), the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415 of the 1933

 

19



--------------------------------------------------------------------------------

Act, including without limitation sales made directly on the NASDAQ, on any
other existing trading market for the Common Stock or to or through a market
maker. Subject to the terms of the Placement Notice (as amended by the
corresponding Acceptance, if applicable) or such other instruction provided by
the Company to the Agent pursuant to Section 3(b), the Agent may also sell
Placement Shares by any other method permitted by law, including but not limited
to privately negotiated transactions subject to the prior written approval of
the Company. Notwithstanding anything to the contrary herein and for a period of
time beginning one or five Regulation M Business Days, as applicable, prior to
the time when the first sale pursuant to a Placement Notice occurs and
continuing through the time such Placement Notice is in effect, the Agent agrees
that in no event will it or any of its affiliates engage in any market making,
stabilization or other market or trading activity with regard to the Shares if
such activity would be prohibited under Regulation M or other anti-manipulation
rules under the 1933 Act or the 1934 Act.

(g)        The compensation payable to the Agent for sales of Shares shall be
equal to 3.0% of the gross sales price of the Shares; provided, however, that
such rate of compensation shall not apply when the Agent acts pursuant to a
Terms Agreement, provided further, that in no event shall the compensation
payable to the Agent exceed 8.0% of the gross sales price of the Shares. The
remaining proceeds, after further deduction for any transaction fees, transfer
taxes or other similar fees, taxes or charges imposed by any federal, state,
local or other governmental, regulatory or self-regulatory organization in
respect of such sales, shall constitute the net proceeds to the Company for such
Shares (the “Net Proceeds”). The Agent shall notify the Company as promptly as
practicable if any deduction described in the preceding sentence will be
required.

(h)        The Agent shall provide written confirmation (which may be by e-mail)
to the Company following the close of trading on the NASDAQ each day on which
Shares are sold under this Agreement setting forth the number of Shares sold on
such day, the gross sales prices of the Shares, the Net Proceeds to the Company
and the compensation payable by the Company to the Agent under this Agreement
with respect to such sales.

(i)        Settlement for sales of Shares will occur on the third business day
that is also a Trading Day following the trade date on which such sales are
made, unless another date shall be agreed to by the Company and the Agent (each
such day, a “Delivery Date”). On each Delivery Date, the Shares sold through the
Agent for settlement on such date shall be delivered by the Company to the Agent
against payment of the Net Proceeds from the sale of such Shares. Settlement for
all Shares shall be effected by book-entry delivery of Shares to the Agent’s
account at The Depository Trust Company against payment by the Agent of the Net
Proceeds from the sale of such Shares in same day funds delivered to an account
designated by the Company. If the Company or its transfer agent (if applicable)
shall default on its obligation to deliver Shares on any Delivery Date, the
Company shall (A) indemnify and hold the Agent harmless against any loss, claim
or damage arising from or as a result of such default by the Company and (B) pay
the Agent any commission to which it would otherwise be entitled absent such
default. If the Agent breaches this Agreement by failing to deliver the
applicable Net Proceeds on any Delivery Date for Shares delivered by the
Company, the Agent will pay the Company interest based on the effective
overnight federal funds rate until such proceeds, together with such interest,
have been fully paid.

 

20



--------------------------------------------------------------------------------

(j)        The Company agrees that any offer to sell, any solicitation of an
offer to buy, or any sales of Shares or any other equity security of the Company
shall only be effected by or through the Agent, from the period beginning one or
five Regulation M Business Days, as applicable, prior to the time when the first
sale pursuant to a Placement Notice occurs and continuing through the time such
Placement Notice is in effect; provided, however, that the foregoing limitation
shall not apply to (i) exercise of any option, warrant, right, unit or any
conversion privilege set forth in the instrument governing such security or any
other security of the Company or the Subsidiaries or (ii) sales solely to
employees or security holders of the Company or the Subsidiaries, or to a
trustee or other person acquiring such securities for the accounts of such
persons.

(k)        The Company consents to the Agent trading in the Common Stock for the
Agent’s own account and for the account of its clients at the same time as sales
of the Shares occur pursuant to this Agreement or pursuant to a Terms Agreement.

(l)        The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling the Shares, (ii) the
Agent may not solicit any offers to buy the Shares, (iii) the Agent will incur
no liability or obligation to the Company or any other person or entity if it
does not sell the Shares for any reason other than a failure by the Agent to use
its commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Shares as required under this Section 3, subject to the
limitations and provisions in this Section 3 or as may otherwise be agreed to
between the parties from time to time and (iv) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by the Agent and the Company in a Terms Agreement.

(m)        At each Applicable Time, each Delivery Date, each Representation
Date, the Transaction Entities shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement.

4.        Alternative Arrangements.

(a)        If the Company wishes to issue and sell the Shares other than as set
forth in Section 3 of this Agreement (an “Alternative Placement”), it will
notify the Agent of the proposed terms of such Alternative Placement. If the
Agent, acting as principal or agent, wishes to accept such proposed terms (which
it may decline to do for any reason in its sole discretion) or, following
discussions with the Company wishes to accept amended terms, the Agent and the
Company will enter into a Terms Agreement, setting forth the terms of such
Alternative Placement.

(b)        The terms set forth in a Terms Agreement will not be binding on the
Company or the Agent unless and until the Company and the Agent have each
executed such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.

 

21



--------------------------------------------------------------------------------

5.        (a)        Notwithstanding any other provision of this Agreement,
(i) the Company shall not offer or sell, or request the offer or sale of, any
Shares, (ii) the Company, by notice to the Agent given by telephone (confirmed
promptly by e-mail), shall cancel any instructions for the offer or sale of
Shares, and (iii) the Agent shall not be obligated to offer or sell any Shares,
(x) unless otherwise agreed to in writing by the parties hereto (which agreement
may be contained in a Placement Notice or in such other instructions provided by
the Company to the Agent pursuant to Section 3(b)) during any period in which
the Company’s insider trading policy, as it exists on the date of this
Agreement, would prohibit the purchases or sales of the Company’s Common Stock
by its officers or directors, (y) at any time or during any period that the
Company is in possession of material non-public information or (z) except as
provided in Section 5(b) below, at any time from and including the date (each,
an “Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is twenty-four (24) hours after the time that the
Company files (a “Filing Time”) a Quarterly Report on Form 10-Q or an Annual
Report on Form 10-K that includes consolidated financial statements as of and
for the same period or periods, as the case may be, covered by such Earnings
Announcement. For purposes of this Section 5(a) and Section 5(b) below,
references to “twenty-four (24) hours” shall exclude any hours in a day that is
not a business day.

(b)        If the Company wishes to offer or sell Shares on any date during the
period from and including an Announcement Date through and including the time
that is twenty-four (24) hours after the corresponding Filing Time, the Company
shall (i) prepare and deliver to the Agent (with a copy to counsel to the Agent)
a Current Report on Form 8-K which shall include substantially the same
financial and related information as was set forth in the relevant Earnings
Announcement (other than any earnings projections or similar forward-looking
data) (each, an “Earnings 8-K”), in form and substance reasonably satisfactory
to the Agent, and obtain the consent of the Agent to the filing thereof (such
consent not to be unreasonably withheld or delayed), (ii) provide the Agent with
the officers’ certificate and accountants’ letter called for by Sections
6(n) and (p), respectively, and (iii) file (and not furnish) such Earnings 8-K
with the Commission. If the Company fully satisfies the requirements of clauses
(i) through (iii) of this Section 5(b), then the provisions of Section 5(a),
except as otherwise provided herein, shall not be applicable for the period from
and after the time at which the foregoing conditions shall have been satisfied
(or, if later, the time that is twenty-four (24) hours after the time that the
relevant Earnings Announcement was first publicly released) through and
including the time that is twenty-four (24) hours after the Filing Time of the
relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the
case may be. For purposes of clarity, the parties hereto agree that (A) the
delivery of any officers’ certificate or accountants’ letter pursuant to this
Section 5(b) shall not relieve the Company from any of its obligations under
this Agreement with respect to any such Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be, including, without limitation, the
obligation to deliver officers’ certificates, accountants’ letters and legal
opinions and related letters as provided in Section 8 hereof, (B) this
Section 5(b) shall in no way affect the provisions of clause (x) of
Section 5(a), which shall have independent application and (C) the provisions of
this Section 5(b) shall in no way affect the Company’s ability to file, subject
to compliance with other applicable provisions of this Agreement, Current
Reports on Form 8-K relating to earnings or other matters.

6.        The Company agrees with the Agent as follows:

 

22



--------------------------------------------------------------------------------

(a)        The Company will prepare the Prospectus in a form approved by the
Agent and to file such Prospectus pursuant to Rule 424(b) under the 1933 Act on
or prior to the date that is one business day following the date hereof unless
otherwise agreed to by the Agent and will make no further amendment or any
supplement to the Registration Statement or Prospectus (other than through any
documents incorporated therein by reference) which shall be reasonably
disapproved by the Agent promptly after reasonable notice thereof; to advise the
Agent, promptly after it receives notice thereof, of the time when any amendment
to the Registration Statement has been filed or becomes effective or any
supplement to the Prospectus or any amended Prospectus has been filed and during
the Prospectus Delivery Period (defined as such period of time after the first
date of the public offering of the Shares as in the opinion of counsel for the
Agent a prospectus relating to the Shares is required by law to be delivered (or
required to be delivered but for Rule 172 under the 1933 Act) in connection with
sales of the Shares) to furnish the Agent with copies thereof; to advise the
Agent, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
any Issuer Free Writing Prospectus or Prospectus, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, any Issuer Free Writing Prospectus or Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Issuer Free Writing Prospectus or
Prospectus or suspending any such qualification, promptly to use its
commercially reasonable efforts to obtain the withdrawal of such order.

(b)        The Company will, during any period when the delivery of a prospectus
is required in connection with the offering or sale of Shares (including,
without limitation, pursuant to Rule 173(d) of the 1933 Act), if any event shall
have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement the
Prospectus (including, without limitation, any document incorporated by
reference therein) in order to comply with the 1933 Act or the 1934 Act, notify
the Agent and, upon its request, file such document and prepare and furnish
without charge to the Agent as many copies as the Agent may from time to time
reasonably request of an amended or supplemented Prospectus (or incorporated
document, as the case may be) that will correct such statement or omission or
effect such compliance. Upon such notification, the Agent will cease selling the
Shares on the Company’s behalf pursuant to this Agreement and suspend the use of
the Prospectus until such amendment or supplement is filed; provided, however,
that such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder or which an
investor has agreed to purchase but which has not been delivered by the Company
and paid for by such investor as contemplated hereby, prior to the giving of
such notice.

(c)        The Company represents and agrees that, unless it obtains the prior
written consent of the Agent, and the Agent represents and agrees that, unless
it obtains the prior written consent of the Company, it has not made and will
not make any offer relating to the Shares that would constitute an “issuer free
writing prospectus,” as defined in Rule 433 under the 1933 Act, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405 under
the

 

23



--------------------------------------------------------------------------------

1933 Act, required to be filed with the Commission. Any such free writing
prospectus consented to by the Company and the Agent is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rule 433 applicable to any Permitted
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping. The Company represents that it has
satisfied the conditions in Rule 433 to avoid a requirement to file with the
Commission any electronic road show.

(d)        Promptly from time to time to take such action as the Agent may
reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as the Agent may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Shares, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction.

(e)        During the period in which a prospectus is required to be delivered
under the 1933 Act or the 1934 Act in connection with any sale of Shares
(including, without limitation, pursuant to Rule 173(d) of the 1933 Act), to
furnish the Agent with copies of the Prospectus or a supplement to the
Prospectus in New York City in such quantities as the Agent may from time to
time reasonably request.

(f)        To make generally available to its securityholders as soon as
practicable an earnings statement of the Company and its consolidated
subsidiaries (which need not be audited) complying with Section 11(a) of the
1933 Act and the rules and regulations thereunder (including, at the option of
the Company, Rule 158).

(g)        To furnish to its stockholders, as soon as practicable after the end
of each fiscal year, an annual report (including a balance sheet and statements
of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by an independent registered public
accounting firm) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the effective date of the Registration Statement), to make available to
its stockholders consolidated summary financial information of the Company and
its consolidated subsidiaries for such quarter in reasonable detail.

(h)        Until the earlier of the Shares ceasing to be outstanding or the
third year anniversary of the latest effective date of the Registration
Statement, to furnish to the Agent copies of all reports or other communications
(financial or other) furnished to stockholders, and to deliver to you as soon as
they are available, copies of any reports and financial statements furnished to
or filed with the Commission or any national securities exchange on which any
class of securities of the Company is listed; provided the Company will be
deemed to have furnished such reports and financial statements to the Agent to
the extent they are filed on the Commission’s EDGAR system.

 

24



--------------------------------------------------------------------------------

(i)        To use the net proceeds received by it from the sale of the Shares
pursuant to this Agreement in the manner specified in each of the General
Disclosure Package and the Prospectus under the caption “Use of Proceeds”.

(j)        To use its reasonable best efforts to list for quotation the Shares
on the NASDAQ.

(k)        To file with the Commission such information on Form 10-K or
Form 10-Q as may be required by Rule 463 under the 1933 Act.

(l)        To comply, and to use its reasonable best efforts to cause the
Company’s directors and officers, in their capacities as such, to comply, in all
material respects, with all effective applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations thereunder.

(m)        The Company will reasonably cooperate on a timely basis with any
reasonable due diligence request from, or review conducted by, the Agent or its
counsel from time to time in connection with the transactions contemplated
hereby, including, without limitation, and upon reasonable notice, providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices and/or by
telephone, as the Agent or its counsel may reasonably request (each such
process, a “Due Diligence Process”).

(n)        Upon commencement of the offering of Shares under this Agreement,
promptly after each (i) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Shares, (2) in
connection with the filing of any report or other document under Section 13, 14
or 15(d) of the 1934 Act or (3) by a prospectus supplement relating to the
offering of other securities (including, without limitation, other shares of
Common Stock)) (each such date, a “Registration Statement Amendment Date”),
(ii) date on which the Company shall file (x) an Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Earnings 8-K or (y) an amendment to any such
document (each such date, a “Company Periodic Report Date”) and,
(iii) reasonable request by the Agent; provided, that such request follows a Due
Diligence Process (each date of any such request, a “Supplemental Request Date”)
(each of the date of the commencement of the offering of Shares under this
Agreement and each Registration Statement Amendment Date, Company Periodic
Report Date and Supplemental Request Date is hereinafter referred to as a
“Representation Date”), the Company will furnish or cause to be furnished to the
Agent (with a copy to counsel to the Agent) a certificate dated such
Representation Date (or, in the case of an amendment or supplement to the
Registration Statement or the Prospectus (including, without limitation, by the
filing of an Annual Report on Form 10-K, Quarterly Report on Form 10-Q or
Earnings 8-K or any amendment thereto), the date of the effectiveness of such
amendment to the Registration Statement or the date of filing with the
Commission of such supplement or any such Form 10-K, Form 10-Q, Earnings 8-K or
amendment thereto, as the case may be), in a form reasonably satisfactory to the
Agent to the effect that the statements contained in the certificate referred to
in Section 8(j) of this Agreement which was last furnished to the Agent are true
and correct as of the date of such certificate as though made at and as of the
date of such certificate (except that such statements shall be

 

25



--------------------------------------------------------------------------------

deemed to relate to the Registration Statement, the Prospectus and the General
Disclosure Package as amended and supplemented to the date of such certificate)
or, in lieu of such certificate, a certificate of the same tenor as the
certificate referred to in Section 8(j), but modified as necessary to relate to
the Registration Statement, the Prospectus and the General Disclosure Package as
amended and supplemented to the date of such certificate. As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
applicable Representation Date, “promptly” shall be deemed to be on or prior to
the next succeeding Applicable Time.

(o)        Upon commencement of the offering of Shares under this Agreement, and
promptly after each other Representation Date, the Company will furnish or cause
to be furnished to the Agent (with a copy to counsel to the Agent), unless the
Agent otherwise agrees in writing, the written opinion and letter of counsel to
the Company, dated such Representation Date (or, in the case of an amendment or
supplement to the Registration Statement or the Prospectus (including, without
limitation, by the filing of an Annual Report on Form 10-K or Quarterly Report
on Form 10-Q or any amendment thereto), the date of the effectiveness of such
amendment to the Registration Statement or the date of filing with the
Commission of such supplement or any such Form 10-K, Form 10-Q or amendment
thereto, as the case may be), in a form and substance reasonably satisfactory to
the Agent and its counsel, of the same tenor as the opinions and letters
referred to in Section 8(c) of this Agreement, but modified as necessary to
relate to the Registration Statement, the Prospectus and the General Disclosure
Package as amended and supplemented to the date of such opinion and letter or,
in lieu of such opinion and letter, counsel last furnishing any such opinion and
letter to the Agent shall furnish the Agent with a letter substantially to the
effect that the Agent may rely on such counsel’s last opinion and letter to the
same extent as though each were dated the date of such letter authorizing
reliance (except that statements in such last opinion and letter shall be deemed
to relate to the Registration Statement, the Prospectus and the General
Disclosure Package as amended and supplemented to the date of such letter
authorizing reliance). As used in this paragraph, to the extent there shall be
an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time. Solely for the purposes of this paragraph, the term “Representation Date”
shall not include the date of filing of any Earnings 8-K or any amendment
thereto.

(p)        Upon commencement of the offering of Shares under this Agreement, and
promptly after each other Representation Date, the Company will cause each of
PBMares and Grant Thornton LLP, or other independent accountants reasonably
satisfactory to the Agent, to furnish to the Agent (with a copy to counsel to
the Agent), unless the Agent otherwise agrees in writing, a letter, dated such
Representation Date (or, in the case of an amendment or supplement to the
Registration Statement or the Prospectus (including, without limitation, by the
filing of an Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Earnings
8-K or any amendment thereto), the date of the effectiveness of such amendment
to the Registration Statement or the date of filing with the Commission of such
supplement or any such Form 10-K, Form 10-Q, Earnings 8-K or any amendment
thereto, as the case may be), in form reasonably satisfactory to the Agent and
its counsel, of the same tenor as the letter referred to in Section 8(e) hereof,
but modified as necessary to relate to the Registration Statement, the
Prospectus and the General Disclosure Package as amended and supplemented to the
date of such letter. As used in this paragraph, to the extent there shall be an
Applicable Time on or following the applicable Representation Date, “promptly”
shall be deemed to be on or prior to the next succeeding Applicable Time.

 

26



--------------------------------------------------------------------------------

(q)        The Company will not, and will cause the Subsidiaries not to, and use
reasonable efforts to cause its affiliates and any person acting on their behalf
not to, directly or indirectly, (i) take any action designed to or that has
constituted or that reasonably would be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or
(ii) sell, bid for or purchase the Shares to be issued and sold pursuant to this
Agreement, or pay anyone any compensation for soliciting purchases of the Shares
to be issued and sold pursuant to this Agreement other than the Agent.

(r)        During the pendency of any Placement Notice (as amended by the
corresponding Acceptance, if applicable) given hereunder, (i) the Company shall
provide the Agent notice no less than one or five Regulation M Business Days, as
applicable, before it or any of the Subsidiaries or any person acting on their
behalf, directly or indirectly, offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any Common Stock (other than
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that no such restriction
shall apply in connection with (1) the issuance, grant or sale of Common Stock,
options to purchase Common Stock or Common Stock issuable upon the exercise of
options or other equity awards pursuant to any stock option, stock bonus or
other stock or compensatory plan or arrangement described in the Prospectus (the
“Equity Plans”), (2) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time,
provided the implementation of such is disclosed to the Agent in advance, or
(3) the redemption of OP Units pursuant to the terms of the Operating
Partnership Agreement; (ii) the Company shall not, and shall cause any
affiliated purchasers (as defined in Rule 100 of Regulation M) of the Company to
not, bid for, purchase or induce any other persons to bid for or purchase
Shares; and (iii) the Company shall provide the Agent notice no less than one or
five Regulation M Business Days, as applicable, before it or any of the
Subsidiaries or affiliates or any person acting on their behalf engages in any
special selling efforts or selling methods with regard to Shares, including but
not limited to presenting at any investor conference or other similar meeting
where potential investors may be present.

(s)        During the period beginning on the date hereof and ending on the
later of the fifth anniversary of the Applicable Time or the date on which the
Agent receives full payment in satisfaction of any claim for indemnification or
contribution to which they may be entitled pursuant to Section 9 of this
Agreement, the Company shall not, without the prior written consent of the Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), take
or permit to be taken any action that could result in the Common Stock becoming
subject to any security interest, mortgage, pledge, lien or encumbrance;
provided, however, that this covenant shall be null and void if any federal or
state agency having jurisdiction over the Company, by regulation, policy
statement or interpretive release or by written order or written advice
addressed to the Company and specifically addressing the provisions of Section 9
hereof, permits indemnification of the Agent by the Company as contemplated by
such provisions.

 

27



--------------------------------------------------------------------------------

(t)        The Company will use its best efforts to meet the requirements for
qualification and taxation as a REIT under the Code for its taxable year ending
December 31, 2013 and for each subsequent year thereafter, unless and until the
Board determines in good faith that it is no longer in the best interests of the
Company and its stockholders to be so qualified.

(u)        Until completion of the distribution of the Shares, the Company will
file all documents required to be filed with the Commission pursuant to the 1934
Act within the time periods required by the 1934 Act and the rules and
regulations of the Commission thereunder.

7.        The Company covenants and agrees with the Agent that the Company will
pay or cause to be paid the following: (i) the reasonable out-of-pocket expenses
incurred by the Agent in connection with the transactions contemplated hereby
(regardless of whether the sale of the Shares is consummated), including,
without limitation, disbursements, fees and expenses of the Agent’s counsel,
reasonably incurred, and travel expenses; (ii) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the
registration of the Shares under the 1933 Act and all other expenses in
connection with the preparation, printing and filing of the Registration
Statement, any Permitted Free Writing Prospectus and the Prospectus and
amendments and supplements thereto and the mailing and delivering of copies
thereof to the Agent; (iii) the cost of printing or producing this Agreement,
any Blue Sky memorandum, closing documents (including any compilations thereof)
and any other documents in connection with the offering, purchase, sale and
delivery of the Shares; (iv) all expenses in connection with the qualification
of the Shares for offering and sale under state securities laws as provided in
Section 6(d) hereof, including the fees and disbursements of counsel for the
Agent in connection with such qualification and in connection with any Blue Sky
memorandum (v) all fees and expenses in connection with listing the Shares on
NASDAQ; (vi) the filing fees incident to, and the fees and disbursements of
counsel for the Agent in connection with, securing any required review by FINRA
of the terms of the sale of the Shares; (vii) the cost of preparing stock
certificates; (viii) the cost and charges of any transfer agent or registrar;
and (ix) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section.

8.        The obligations of the Agent hereunder shall be subject, in its sole
discretion, to the condition that all representations and warranties and other
statements of the Transaction Entities herein or in certificates of any officer
of the Transaction Entities delivered pursuant to the provisions hereof are true
and correct as of the time of the execution of this Agreement, and as of each
Representation Date, Applicable Time and Delivery Date, to the condition that
the Transaction Entities shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

(a)        The Prospectus shall have been filed with the Commission pursuant to
Rule 424(b) under the 1933 Act on or prior to the date hereof and the Company
shall have complied with all other requirements applicable to the Prospectus or
any supplement thereto under Rule 424(b) (without giving effect to
Rule 424(b)(8)). The Company shall have complied with all filing requirements
applicable to any Issuer Limited-Use Free Writing Prospectus used or referred to
after the date hereof. No stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Prospectus or
any Issuer Limited-Use Free Writing Prospectus shall have been issued and no
proceeding or examination

 

28



--------------------------------------------------------------------------------

for such purpose shall have been initiated or threatened by the Commission, any
request of the Commission for inclusion of additional information in the
Registration Statement or the Prospectus (including, without limitation, in any
document incorporated by reference therein) or otherwise shall have been
complied with, and the Commission shall not have notified the Company of any
objection to the use of the form of the Registration Statement or any
post-effective amendment thereto.

(b)        The Agent shall have received a letter from CT Corporation, or a
similar firm, indicating based on available electronic databases the good
standing of the Transaction Entities in their respective jurisdictions of
organization and their good standing as foreign entities in such other
jurisdictions as the Agent may reasonably request.

(c)        Baker & McKenzie LLP, counsel for the Transaction Entities (or,
subject to the sole discretion of the Agent in the case of any written opinion
or opinions required to be delivered after the commencement of the offering of
the Shares under this Agreement, the in house legal counsel for the Transaction
Entities) shall have furnished to you such written opinion or opinions on each
date specified in Section 6(o), as the case may be, in form and substance
satisfactory to counsel for the Agent, to the effect set forth in Annex II and
Annex III hereto and other related matters as you may reasonably request, and
such counsel shall have received such papers and information as they may
reasonably request to enable them to pass upon such matters.

(d)        Morrison & Foerster LLP, counsel for the Agent, shall have furnished
to you their written opinions in such form as you may reasonably request, on
each date specified in Section 6(o).

(e)        On each date specified in Section 6(p), each of PBMares and Grant
Thornton LLP shall have furnished to you a letter or letters, dated the
respective dates of delivery thereof, in form and substance as previously
provided to counsel to the Agent.

(f)        (i) Neither the Company nor any of the Subsidiaries shall have
sustained since the date of the latest audited financial statements included in
each of the General Disclosure Package and the Prospectus any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the General Disclosure Package or Prospectus, and (ii) since the
respective dates as of which information is given in each of the General
Disclosure Package and the Prospectus there shall not have been any change in
the capital stock or long-term debt of the Company or any of the Subsidiaries or
any change, or any development involving a prospective change not set forth or
contemplated in the General Disclosure Package or Prospectus, in or affecting
the Properties, the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and the
Subsidiaries, otherwise than as set forth or contemplated in each of the General
Disclosure Package and the Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is in the reasonable judgment of the Agent so
material and adverse as to make it impracticable or inadvisable to proceed with
the public offering or the delivery of the Shares being delivered on the terms
and in the manner contemplated in each of the General Disclosure Package and the
Prospectus.

 

29



--------------------------------------------------------------------------------

(g)        On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on NASDAQ; (ii) a suspension or
material limitation in trading in the Company’s securities on NASDAQ; (iii) a
general moratorium on commercial banking activities declared by either federal
or state authorities; or (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or a material adverse change in general economic,
political or financial conditions, including without limitation as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), or any
other calamity or crisis, if the effect of any such event specified in this
clause (iv) in the reasonable judgment of the Agent makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the Shares on
the terms and in the manner contemplated in the Prospectus.

(h)        To the extent required, the Shares to be sold shall have been duly
listed for quotation on NASDAQ.

(i)        If within the Prospectus Delivery Period, the Company shall have
complied with the provisions of Section 6(a) hereof with respect to the
furnishing of prospectuses on the business day next succeeding the date of this
Agreement.

(j)        The Transaction Entities shall have furnished or caused to be
furnished to you on each Representation Date specified in
Section 6(n) certificates of officers of the Transaction Entities satisfactory
to you as to the accuracy of the representations and warranties of the
Transaction Entities herein at and as of such Representation Date, as to the
performance by the Transaction Entities of all of its obligations hereunder to
be performed at or prior to such Representation Date, and as to the matters set
forth in subsections (a) and (f) and (m) of this Section 8.

(k)        Upon commencement of the offering of Shares under this Agreement and
on such other dates as reasonably requested by Agent, the Company will furnish
or cause to be furnished promptly to the Agent a Placement Notice or such other
instructions provided pursuant to Section 3(b) as requested by the Agent.

(l)        The Transaction Entities and the Agent hereby agree that the date of
commencement of sales under this Agreement shall be the date the Transaction
Entities and the Agent mutually agree (which may be later than the date of this
Agreement).

(m)        Each Subsidiary of the Company which meets the definition of
“significant subsidiary (as such term is defined in Rule 1-02 of Regulation S-X)
has been duly organized and is validly existing in good standing under the laws
of the jurisdiction of its organization, with power and authority (corporate and
other) to own, lease and operate its properties and conduct its business as
described in each of the General Disclosure Package and the Prospectus; each
such Subsidiary is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify, or be in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect; all of the issued and outstanding capital stock or other

 

30



--------------------------------------------------------------------------------

equity interest of each such subsidiary has been duly authorized and validly
issued, is fully paid and nonassessable and is owned by the Company, directly or
through subsidiaries free and clear of any security interest, mortgage, pledge,
lien, encumbrance or claim; none of the outstanding shares of capital stock or
other equity interest of each such subsidiary were issued in violation of the
preemptive or other similar rights of any security holder of such security; and
the Company has all necessary consents and approvals under applicable federal
and state laws and regulations to own its assets and carry on its businesses as
currently conducted, except for those consents and approvals that would not have
a Material Adverse Effect.

9.        (a)        The Transaction Entities, jointly and severally, shall
indemnify and hold harmless the Agent against any losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject,
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the General Disclosure Package, the Prospectus or any
individual Issuer Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse each such indemnified
party for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that neither of the Transaction Entities shall be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the General Disclosure Package, the Prospectus or any individual Issuer
Limited-Use Free Writing Prospectus, when considered together with the General
Disclosure Package, or any such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use therein (provided that the Company and the Agent hereby
acknowledge and agree that the only information that the Agent has furnished to
the Company specifically for inclusion in the Registration Statement, the
General Disclosure Package, the Prospectus or any individual Issuer Limited-Use
Free Writing Prospectus, when considered together with the General Disclosure
Package, or any amendment or supplement thereto, are (i) the statements set
forth in the last sentence of paragraph 1, the first sentence of paragraph 3 and
the last sentence of paragraph 7 under the “Plan of Distribution” in the
Prospectus Supplement and (ii) such other statements as the Agent may, by notice
given to the Company in writing after the date of this Agreement, have been
furnished to the Company by the Agent specifically for inclusion in the
Registration Statement, the Prospectus, the General Disclosure Package, any
Issuer Limited-Use Free Writing Prospectus or any amendment or supplement
thereto (collectively, the “Agent Information”).

(b)        The Agent shall indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the General Disclosure Package, the Prospectus, or any
individual Issuer Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required

 

31



--------------------------------------------------------------------------------

to be stated therein or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the General Disclosure Package, the Prospectus or any
individual Issuer Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any such amendment or supplement, in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use therein, provided that the Company and
the Agent hereby acknowledge and agree that the only information that the Agent
has furnished to the Company specifically for inclusion in the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer Limited-Use Free Writing Prospectus, when considered together with the
General Disclosure Package, or any amendment or supplement thereto, is the Agent
Information; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

(c)        Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d)        If the indemnification provided for in this Section 9 is unavailable
to or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Transaction Entities on the one hand and the Agent on the other from the
offering of the Shares. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law

 

32



--------------------------------------------------------------------------------

or if the indemnified party failed to give the notice required under subsection
(c) above, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Transaction Entities on the one hand and the Agent on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Transaction
Entities on the one hand and the Agent on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total commissions received by the
Agent. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Transaction Entities on the one hand or the Agent on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Transaction
Entities and the Agent agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), the Agent shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares distributed to
the public were offered to the public exceeds the amount of any damages which
the Agent has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

(e)        The obligations of the Transaction Entities under this Section 9
shall be in addition to any liability which the Transaction Entities may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls (within the meaning of the 1933 Act) the Agent, or
any of the respective partners, directors, officers and employees of the Agent
or any such controlling person; and the obligations of the Agent under this
Section 9 shall be in addition to any liability which the Agent may otherwise
have and shall extend, upon the same terms and conditions, to each director of
the Company (including any person who, with his or her consent, is named in the
Registration Statement as about to become a director of the Company), each
officer of the Company who signs the Registration Statement and to each person,
if any, who controls the Transaction Entities, as the case may be, within the
meaning of the 1933 Act.

10.        Termination.

(a)        The Company shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in

 

33



--------------------------------------------------------------------------------

respect of compensation of the Agent, shall remain in full force and effect
notwithstanding such termination and (ii) the representations and warranties in
Section 2 and the provisions of Sections 7, 9, 13, 14, 15, 16 and 17 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

(b)        The Agent shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the representations and warranties in Section 2 and the
provisions of Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall
remain in full force and effect notwithstanding such termination.

(c)        This Agreement shall remain in full force and effect unless
terminated pursuant to Section 10(a) or (b) above or otherwise by mutual
agreement of the parties; provided, that any such termination by mutual
agreement or pursuant to this clause (c) shall in all cases be deemed to provide
that the representations and warranties in Section 2 and the provisions of
Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall remain in full
force and effect notwithstanding such termination.

(d)        Any termination of this Agreement shall be effective on the date
specified in such notice of termination or the date mutually agreed by the
parties, as the case may be; provided, that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, or the date mutually agreed by the parties, as the
case may be. If such termination shall occur prior to the Delivery Date for any
sale of Stock, such sale shall settle in accordance with the provisions of
Section 3(i) hereof.

11.        The respective indemnities, agreements, representations, warranties
and other statements of the Transaction Entities and the Agent, as set forth in
this Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Agent or any controlling person of the Agent, or the Transaction
Entities, or any officer or director or controlling person of the Transaction
Entities, and shall survive delivery of and payment for the Shares.

12.        If this Agreement is terminated, neither of the Transaction Entities
shall then be under any liability to the Agent except as provided in Section 9
hereof, which provisions shall survive termination.

13.        The Company acknowledges and agrees that:

(a)        in connection with the sale of the Shares, the Agent has been
retained solely to act as sales agent, and no fiduciary, advisory or other
agency relationship between the Company and the Agent has been created in
respect of any of the transactions contemplated by this Agreement;

(b)        it has been advised that the Agent and its respective affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Agent has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and

 

34



--------------------------------------------------------------------------------

(c)        it waives, to the fullest extent permitted by law, any claims it may
have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Agent shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Agent shall be delivered or sent by mail, telex or facsimile
transmission to you at 1251 Avenue of the Americas, 6th Floor, New York, NY
10020, Attention: General Counsel with a copy (for informational purposes only)
to Morrison & Foerster LLP, 2000 Pennsylvania Avenue, NW Suite 6000, Washington,
D.C. 20006, Attention: Justin Salon, Esq.; and if to the Transaction
Entities shall be delivered or sent by mail to Sotherly Hotels Inc., 410 W.
Francis Street, Williamsburg, Virginia 23185, Attention: Andrew M. Sims, with a
copy (for informational purposes only) to Baker & McKenzie LLP, 815 Connecticut
Ave., NW, Washington, DC 20006, Attention: Thomas J. Egan, Jr., Esq. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

14.        This Agreement shall be binding upon, and inure solely to the benefit
of, the Agent, the Transaction Entities and, to the extent provided in Sections
9 and 11 hereof, the officers and directors of the Company and each person who
controls the Transaction Entities or the Agent, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
any of the Shares shall be deemed a successor or assign by reason merely of such
purchase.

15.        Time shall be of the essence of this Agreement. As used herein, the
term “business day” shall mean any day when the Commission’s office in
Washington, D.C., is open for business.

16.        This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

17.        This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
among the Agent, the Company and the Operating Partnership.

 

Very truly yours,

SOTHERLY HOTELS INC.

By:

 

/s/ David R. Folsom

Name:

 

David R. Folsom

Title:

 

President

SOTHERLY HOTELS LP

By:

 

Sotherly Hotels Inc.,

its general partner

By:

 

/s/ David R. Folsom

Name:

 

David R. Folsom

Title:

 

President

 

Accepted as of the date hereof:

SANDLER O’NEILL & PARTNERS, L.P.

By:

  Sandler O’Neill & Partners Corp.,   the sole general partner

By:

 

/s/ Robert A. Kleinert

Name:

 

Robert A. Kleinert

Title:

 

Officer of the Corporation

 

36